F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        MAR 19 2004
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    LEE WATTS,

               Plaintiff-Appellant,

    v.                                                 No. 02-2223
                                            (D.C. No. CIV-01-1107 KBM/LCS)
    NEW MEXICO STATE                                    (D. N.M.)
    UNIVERSITY; JAY GOGUE,
    President of N.M.S.U.; BRUCE
    HINRICHS, Dept. Head; BILL
    DICTSON, Dean and Director of
    Extension Service; JERRY
    SCHICHEDENZ, Dean of Agriculture
    & Home Economics; BOB HOWELL,
    Director of Personnel, in their
    individual and official capacities,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before EBEL , HENRY , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiff Lee Watts appeals the district court’s   1
                                                             entry of summary judgment

in defendants’ favor on his claims brought under 42 U.S.C. § 1983. He alleged

his rights to procedural due process were denied when New Mexico State

University (NMSU) transferred him from Eddy County to Zuni County,

New Mexico, without affording him a pre-transfer hearing. We exercise

jurisdiction under 28 U.S.C. § 1291 and affirm.

      Mr. Watts was employed by NMSU as an Extension 4-H Agent, beginning

in 1982, through a series of year-to-year contracts. In 1989, his employment was

continued pursuant to a “continuous employment” contract. From 1982 until

2001, Mr. Watts worked in the Eddy County office, but in 2001, he was

transferred to the office in Zuni County. Mr. Watts did not agree to the transfer.

The decision to transfer him resulted from complaints about his work. He did not

suffer a demotion in work responsibilities or a reduction in salary.




1
      The parties consented to proceed before a magistrate judge.        See 28 U.S.C.
§ 636(c).

                                            -2-
      While still employed at the Zuni County office, Mr. Watts filed this

lawsuit, claiming the defendants had violated his procedural due process rights by

transferring him without notice and a hearing. The district court held that he did

not have a protected property right in the location of his employment, particularly

since the transfer did not result in any loss of benefits, and therefore, he was not

entitled to procedural due process. In the alternative, the court held that the

defendants were entitled to qualified immunity and Eleventh Amendment

immunity.

      On appeal, Mr. Watts challenges the summary judgment entered in

defendants’ favor on the following grounds: (1) a written employment contract

specified where his job would be located; (2) even if the written employment

contract was ambiguous about the job location, a hearing to resolve the ambiguity

was necessary; (3) alternatively, he had a property right in his job location

pursuant to an implied contract; and (4) the defendants are not entitled to

qualified immunity or Eleventh Amendment immunity.

      We review de novo the district court’s grant of summary judgment, viewing

the record in the light most favorable to the party opposing summary judgment.

McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1128 (10th Cir. 1998).

Summary judgment is appropriate if there is no genuine issue of material fact and




                                          -3-
the moving party is entitled to judgment as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(c).

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we affirm the

judgment in favor of the defendants for substantially the same reasons stated in

the district court’s July 31, 2002 memorandum opinion and order, which is

appended to this order and judgment.

      The judgment of the district court is AFFIRMED.


                                                   Entered for the Court



                                                   Robert H. Henry
                                                   Circuit Judge




                                        -4-